EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Avatar Holdings Inc. Amended and Restated 1997 Incentive and Capital Accumulation Plan (2011 Restatement) for the registration of 700,000 additional shares of common stock of Avatar Holdings Inc. of our reports dated March 16, 2011, with respect to the consolidated financial statements and schedule of Avatar Holdings Inc. and subsidiaries and the effectiveness of internal control over financial reporting of Avatar Holdings Inc. and subsidiaries included in its Annual Report (Form 10-K) for the year ended December 31, 2010, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Certified Public Accountants Miami, Florida June 21, 2011
